August 04, 2010

Mr. William Richard Thompson II
Hankinson Levinger LLP
750 N. St. Paul Street, Suite 1800
Dallas, TX 75201

Honorable Timothy King Fifer
Dallas County Court at Law No. 2
600 Commerce Street, Suite 555
Dallas, TX 75202

Mr. Greg White
Naman, Howell, Smith & Lee , PLLC
P.O. Box 1470
Waco, TX 76703-1470
Ms. Hayley Danelle Ailshie
Law Offices of Eddie Vassallo
3710 Rawlins, Ste. 1200
Dallas, TX 75219

Mr. Eddie Vassallo
Law Offices of Eddie Vassallo, P.C.
3710 Rawlins, Suite 1200
Dallas, TX 75219-6410

Mr. Ken Wright
Kenneth A. Wright, Attorney at Law
2711 LBJ Freeway, Ste 1032
Dallas, TX 75234

RE:   Case Number:  10-0386
      Court of Appeals Number:  05-10-00515-CV
      Trial Court Number:  CC-09-01417-B

Style:      IN RE  DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH &
      HOSPITAL SYSTEM

Dear Counsel:

      Today the Supreme Court of Texas granted the Emergency Motion to  Stay
Trial Court Hearing and Prohibit Any Ruling  on  Real  Party  in  Interest's
July 6, 2010, "Emergency Motion" and issued the enclosed stay order  in  the
above-referenced case.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Edward Lopez  |
|   |Jr.               |
|   |Mr. John Warren   |
|   |Ms. Lisa Matz     |
|   |Mr. B. Scott      |
|   |Daugherty         |
|   |Mr. Mark D. Smith |